IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                        NOS.
                      AP-76,730, AP-76,731, AP-76,732, AP-76,733,
                           AP-76,734, AP-76,735, AP-76,736



                 EX PARTE MARCUS ANTRAY THOMAS, Applicant



          ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
  CAUSE NOS. W06-65061-R, W06-65539-R, W06-65970-R, W06-73553-R, W06-
73554-R, W06-87892-R, W06-65062-R IN THE 265th DISTRICT COURT
                        FROM DALLAS COUNTY



       Per curiam.

                                          OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus. Ex

parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted four times

of possession of a controlled substance with intent to deliver, once of possession of a controlled

substance, and twice of delivery of a controlled substance and sentenced to ten years’ imprisonment

in each cause.
                                                                                                       2

          Applicant contends, inter alia, that his counsel rendered ineffective assistance because he

failed to timely file notices of appeal. We remanded these applications to the trial court for findings

of fact and conclusions of law.

          The trial court has determined, after conducting a live evidentiary hearing, that trial counsel

failed to timely file notices of appeal. We find that Applicant is entitled to the opportunity to file

out-of-time appeals of the judgments of conviction in Cause Nos.W06-65061-R, W06-65539-R,

W06-65970-R, W06-73553-R, W06-73554-R, W06-87892-R, W06-65062-R from the 265th Judicial

District Court of Dallas County. Applicant is ordered returned to that time at which he may give

written notices of appeal so that he may then, with the aid of counsel, obtain meaningful appeals.

Within ten days of the issuance of this opinion, the trial court shall determine whether Applicant is

indigent. If Applicant is indigent and wishes to be represented by counsel, the trial court shall

immediately appoint an attorney to represent Applicant on direct appeal. All time limits shall be

calculated as if the sentences had been imposed on the date on which the mandate of this Court

issues. We hold that, should Applicant desire to prosecute any appeals, he must take affirmative

steps to file written notices of appeal in the trial court within 30 days after the mandate of this Court

issues.

          The Applicant’s remaining claims are dismissed.



Delivered: February 22, 2012
Do Not Publish